To compel respondent to include in the tax levy an amount sufficient to meet certain bonds which are about to mature.
*1352Denied January 5, 1876.
Held, that, as a general rule, the council should be allowed to •determine what taxes ought to be levied for city purposes, and there ought to be no interference with its discretion by the courts, «except for the most imperative reasons; that where the respondent appears to have acted in good faith, and the question at issue is •one more of policy than of right or power, and it is not made to ■appear that any serious evils will result, the court may justly exercise its discretion and abstain from interference; and that inasmuch as the commissioners are expressly authorized to meet the bonds by issuing new bonds, the application is denied.
Held also, that the board, of water commissioners has such an interest, not common to all citizens as authorized the application, although the bondholders have a remedy against the city in case the bonds are not met at maturity. .